            Case 2:19-cv-00595-JHE Document 31 Filed 03/02/21 Page 1 of 5                               FILED
                                                                                               2021 Mar-02 AM 08:25
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 JEFFERSON IRON & METAL                           )
 BROKERAGE, INC.,                                 )
                                                  )
           Plaintiff,                             )
                                                  )    Case No.: 2:19-cv-00595-JHE
 v.                                               )
                                                  )
 BTU SOLUTIONS GROUP, LLC, et al.,                )
                                                  )
           Defendants.                            )

                                 MEMORANDUM OPINION1

       Plaintiff Jefferson Iron & Metal Brokerage, Inc. (“Jefferson Iron”) filed this action against

Defendants BTU Solutions DE and BTU Solutions Group, LLP (collectively, “Defendants”) on

October 19, 2018.2 (See doc. 1). At the undersigned’s direction, the Clerk of Court has entered

default against Defendants, as they are unrepresented corporations who have not participated in

this litigation since their former counsel withdrew. (See docs. 19, 20, 21, 22 & 23). Jefferson Iron

has now moved for a default judgment against Defendants. (Doc. 24). Although Defendants had

an opportunity to respond to that motion, (see doc. 25), they have not done so. For the reasons

stated below, Jefferson Iron’s motion is GRANTED.3




       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 11).
      2
        The case was originally filed in the Circuit Court of Jefferson County, Alabama, but was
removed to this court on April 18, 2019. (See doc. 1).
      3
        Jefferson Iron’s previously-filed motion for summary judgment, (doc. 14), is DENIED
AS MOOT.
            Case 2:19-cv-00595-JHE Document 31 Filed 03/02/21 Page 2 of 5




                                            Legal Standard

        “Conceptually . . . a motion for default judgment is like a reverse motion to dismiss for

failure to state a claim.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1245 (11th Cir. 2015).

Consequently, the court looks to whether the complaint “contain[s] sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.”4 Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citations and internal quotation marks omitted). A complaint states a facially

plausible claim for relief “when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citation

omitted).

                                                Discussion

        A. Entitlement to Default Judgment

        Jefferson Iron’s complaint raises two claims: Count I, for breach of contract, and Count II,

for unjust enrichment. (See doc. 1 at 10-13).

        As to the first count, under Alabama law, “[t]he elements of a breach-of-contract

claim . . . are (1) a valid contract binding the parties; (2) the plaintiff[’s] performance under the

contract; (3) the defendant[s’] nonperformance; and (4) resulting damages.” Reynolds Metals Co.

v. Hill, 825 So. 2d 100, 105 (Ala. 2002). The complaint sets out that “Defendants, on or about




        4
          The Clerk’s entry of default under Federal Rule of Civil Procedure 55(a) means that the
“defaulted defendant is deemed to admit the plaintiff’s well-pleaded allegations of fact.” Tyco Fire
& Sec., LLC v. Alcocer, 218 F. App'x 860, 863 (11th Cir. 2007) (citing Nishimatsu Constr. Co. v.
Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir.1975)) (internal quotation marks and alterations
omitted). However, the defendant is not considered to admit facts that are not well-pleaded and
legal conclusions, and the court has an obligation to determine whether the admitted facts “actually
state a substantive cause of action and that there is a substantive, sufficient basis in the pleadings
for the particular relief sought” before entering a default judgment for damages. Id. at 863.
                                                      2
           Case 2:19-cv-00595-JHE Document 31 Filed 03/02/21 Page 3 of 5




August 10, 2012, executed and delivered a Promissory Note to [Jefferson Iron]” under which they

“were to pay [Jefferson Iron] the sum of One Million and NO/100 Dollars ($1,000,000.00) with

7% interest per annum, payable within 90 days after written demand of [Jefferson Iron].”5 (Doc.

1 at 11 (¶¶ 6, 12), 15-21). Jefferson Iron performed its part of the bargain and loaned Defendants

$1,000,000.00. (Id. at 12 (¶ 13)). In December 2012, the parties agreed to an alteration in the

terms of the contract whereby repayment would begin on April 1, 2013. (Id. at 11 (¶ 7). However,

Defendants failed to begin repayment as agreed. (Id. at 11-12 (¶¶ 7, 14)). Jefferson Iron demanded

$753,405.94 from Defendants on May 15, 2018, but Defendants had not paid this amount. (Id. at

11 (¶ 9). These facts, admitted by Defendants through their default, are sufficient to state a claim

against Defendants, and thus that Jefferson Iron is entitled to a default judgment against them.

       Turning to Jefferson Iron’s unjust enrichment count, “the existence of an express contract

extinguishes an unjust enrichment claim altogether because unjust enrichment is an equitable

remedy which issues only where there is no adequate remedy at law.” Univalor Trust, S.A. v.

Columbia Petroleum, LLC, 315 F.R.D. 374, 382 (S.D. Ala. 2016). Jefferson concedes it may not

recover on its unjust enrichment claim if it is granted default judgment on the breach of contract

claim. (Doc. 24 at 5 n.1). Therefore, this count is due to be dismissed, and default judgment

granted on the breach of contract claim only.

       B. Damages

       Since Jefferson Iron is entitled to default judgment on its breach of contract claim, the only

remaining question is its damages. “A court has an obligation to assure that there is a legitimate




       5
       Per the terms of the promissory note, BTU Solutions DE, LLC is the borrower, while
BTU Solutions, LLC is a guarantor of the note. (Doc. 1 at 15-21).
                                                  3
           Case 2:19-cv-00595-JHE Document 31 Filed 03/02/21 Page 4 of 5




basis for any damage award it enters.” Anheuser Busch, Inc. v. Philpot, 317 F.3d 1264, 1266 (11th

Cir. 2003). Consequently, the court must conduct an evidentiary hearing on damages unless the

prevailing party’s claim is for “a sum certain or a sum that can be made certain by computation.”

FED. R. CIV. P. 55(b)(1). See also S.E.C. v. Smyth, 420 F.3d 1225, 1231 (11th Cir. 2005).

       Here, Jefferson Iron has submitted an affidavit from its Secretary and Chairman attesting

to an outstanding balance on the loan of $753,405.94, excluding post-default interest and attorney

fees. (Doc. 24-1 at 3). The promissory note provides that in the case of default, the interest rate

applicable is the lesser of 10% or “the maximum allowable by law.” (Doc. 24-1 at 6). Alabama

law sets the “maximum rate of interest upon the loan . . . of money” at 6%. ALA. CODE § 8-8-1.

Per the parties’ alteration to the repayment terms, Defendants were in default when they failed to

start repayment on April 1, 2013. (Doc. 24-1 at 2, 23-25). Calculating interest from April 2, 2013

to the date the motion for default judgment was filed yields a total of $1,132,843.98. 6 The

undersigned finds this total is a sum certain such that an evidentiary hearing is not required, and

that it is the correct award of damages for Defendants’ breach of contract.

       C. Attorney Fees and Costs

       Jefferson Iron also seeks attorney fees and costs. (Doc. 24 at 7-8). Under Alabama law,

“attorneys’ fees are recoverable . . . when provided in a contract . . . .” Eagerton v. Williams, 433

So. 2d 436, 450 (Ala. 1983). The note specifically provides that “in the event that this Note is

placed in the hands of an attorney-at-law following a default hereunder to enforce or interpret any

of the rights or requirements contained herein, Borrower and each endorser or guarantor agrees to




       6
         As required by the court, Jefferson Iron has set out its interest calculation in a supplement
to its motion for default judgment. (See doc. 27).
                                                     4
          Case 2:19-cv-00595-JHE Document 31 Filed 03/02/21 Page 5 of 5




pay all costs of collecting or attempting to collect this Note, or protecting, interpreting, or enforcing

such rights, including, without limitation, attorneys’ fees (whether or not suit is brought), in

addition to all principal, interest and other amounts payable hereunder.” (Doc. 24-1 at 8).

Accordingly, Jefferson Iron is entitled to attorney fees.

        To support its request for $14,091.00 in attorney fees and $389.90 in costs, Jefferson Iron

has attached the affidavit of its attorney William Thompson. (Doc. 24-2). That affidavit lists the

amounts of partner time and associate time expended on the case. (Id.). As ordered, (see doc. 28),

Jefferson Iron has since supplemented its motion with (under seal) a more detailed breakdown of

that time, including what task was performed, which attorney performed the task, how much time

the task required, and the requested hourly rate for the task. (Doc. 29-1). The undersigned has

reviewed that supplement and finds the attorney fees and costs to be reasonable. Accordingly,

Jefferson Iron will be awarded $14,091.00 in attorney fees and $389.90 in costs.

                                                Conclusion

        As stated above, Jefferson Iron is entitled to a default judgment against Defendants BTU

Solutions DE and BTU Solutions Group, LLP, on its breach of contract claim. Specifically,

Jefferson Iron is entitled to $1,132,843.98 in damages, $14,091.00 in attorney fees, and $389.90

in costs, for a total award of $1,147,324.88.          Jefferson Iron’s unjust enrichment claim is

DISMISSED. A final judgment will be entered separately.

        DONE this 2nd day of March, 2021.



                                                _______________________________
                                                JOHN H. ENGLAND, III
                                                UNITED STATES MAGISTRATE JUDGE



                                                       5
